UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                           No. 04-7235



IN RE:   CORNELIUS TUCKER, JR.,




                                                          Petitioner.




         On Petition for Writ of Mandamus. (CA-02-235-5)


Submitted:   November 18, 2004           Decided:   November 30, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Cornelius Tucker, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Cornelius Tucker, Jr., faces pending charges in the

Eastern District of North Carolina.       The district court ordered

that Tucker be examined to determine his competence to stand trial.

Tucker petitions this court for writ of mandamus directing the

district court to expedite the examination and order a magnetic

resonance   imaging   scan.    Tucker    also   wants   the   examination

conducted at a federal prison facility rather than a jail.         Tucker

requests that counsel, his seventh so far in this proceeding, be

dismissed and the judge be recused.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.      In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).        Further, mandamus is a

drastic remedy and should be used only in extraordinary situations.

See Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987).       Mandamus may not be used

as a substitute for appeal.      See In re United Steelworkers, 595

F.2d 958, 960 (4th Cir. 1979).    In light of these principles, the

relief sought by Tucker is not available through mandamus.         To the

extent Tucker asserts bias by the district judge, he has not

demonstrated extrajudicial bias warranting recusal.           Beard, 811

F.2d at 827.

            Therefore, although we grant leave to proceed in forma

pauperis, we deny the petition for mandamus. We dispense with oral


                                 - 2 -
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                  PETITION DENIED




                              - 3 -